Citation Nr: 0014635	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of L4-5 with right hip pain, currently evaluated as 
60 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part denied entitlement to an evaluation 
in excess of 10 percent for degenerative joint disease L4-5 
with right hip pain.  The evaluation was subsequently 
increased to 20 percent in a June 1996 rating action, 
effective from April 1995, the date of claim.  The evaluation 
was increased to 40 percent disabling in a January 1997 
rating decision.  

This matter was previously before the Board in August 1997 at 
which time it was remanded for additional development.  
Subsequently, by rating action of December 1999, the RO 
granted a 60 percent evaluation for degenerative disc disease 
of L4-5 with right hip pain under Diagnostic Code 5293, 
effective from April 1995.  Although the veteran is currently 
in receipt of the highest schedular evaluation available 
under Diagnostic Code 5293, the Board finds that the claim 
remains on appeal inasmuch as the veteran has not indicated 
that she is satisfied with the current evaluation, and given 
that an increased evaluation may be assigned under other 
diagnostic codes pertaining to the lumbar spine or upon an 
extra-schedular basis.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. 

In a May 2000 informal hearing presentation, the veteran's 
representative raised the issue of entitlement to individual 
unemployability.  This matter has not yet been adjudicated by 
the RO and is therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's disability of the lumbar spine is 
manifested by complaints of daily pain, intermittent right 
sciatica and numbness, as well as by objective evidence of 
limitation of motion, and moderate to severe degenerative 
changes.

2. Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease of L4-5 with right hip pain 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected low back disability.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased evaluation for her 
service-connected disability of the lumbar spine.  In the 
interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Factual Background

By rating action of July 1989, the RO granted entitlement to 
service connection for degenerative joint disease of L4-5 
with right hip pain, for which a 10 percent evaluation was 
granted under Diagnostic Codes 5293-5010.  The grant was 
based upon service medical records which showed that the 
veteran experienced back problems from 1984 forward, 
including a medical board evaluation conducted in 1989 at 
which time a diagnosis of degenerative disc disease with 
subsequent facet disease bilaterally of L5-S1 with referred 
leg pain was made, resulting in a finding that the veteran 
was unfit for further duty.  

The veteran filed a claim for an increased evaluation in 
April 1995.  By rating action of June 1996, the RO granted a 
20 percent evaluation degenerative joint disease with right 
hip pain under Diagnostic Code 5293, effective from April 
1995, based largely upon findings made during a VA 
examination conducted in May 1995 and VA outpatient records 
dated in 1995 and 1996.

By rating action of January 1997, the RO granted a 40 percent 
evaluation for degenerative joint disease with right hip pain 
under Diagnostic Code 5293, effective from April 1995, based 
largely upon the veteran's hearing testimony provided in 
September 1996 as well as findings made during a VA 
examination conducted in October 1996 and VA outpatient 
records dated in 1996.

VA medical records reflected that in December 1996, an EMG 
study was normal with no electrodiagnostic evidence of active 
lower left extremity neuropathy.  

Medical records from Nellis Federal Hospital showed that an 
MRI of the lumbar spine was done in September 1999 which 
revealed disc desiccation, greatest at the L3-4 through L5-S1 
levels.  

VA X-ray films of the lumbar spine taken in September 1999 
showed moderate to severe degenerative disc disease at the 
L3-4 through L5-S1 levels, as well as mild posterior broad-
based disc bulges without evidence of canal stenosis.  There 
was also evidence of bilateral neural foraminal narrowing at 
the L5-S1 and L4-5 levels, and it was noted that the nerve 
roots appeared to exit normally.  

An examination for compensation and pension purposes 
performed by a private source was conducted in October 1999.  
A history of low back pain and right lower extremity pain 
beginning in 1985 was noted, which the veteran attributed to 
a motor vehicle accident which occurred in 1983.  The veteran 
complained of persistent low back pian, radiating down the 
right lower extremity.  She reported that she experienced 
flare-ups precipitated by changes in the weather.  She also 
indicated that the symptoms were aggravated by sitting or 
moving for a prolonged period of time.  It was noted that the 
symptoms were alleviated by wearing a plastic back brace.  
She indicated that she experienced daily attacks of pain 
estimated in severity as a 6-7 on a scale of 10 and lasting 5 
to 10 minutes.  She reported experiencing pain, weakness, and 
fatigue, but no functional loss.  She also indicated that she 
experienced paresthesia radiating from the right hip into the 
foot and toes.  

Physical examination conducted in October 1999 showed no fix 
or drift upon motor examination.  There was marked pain 
behavior during the examination.  There was evidence of 
breakaway weakness of every muscle tested of the right lower 
extremity.  Reflexes were 2+ in both lower extremities.  
Sensation was subjectively decreased to temperature and 
pinprick in the right lower extremity.  Heel, toe and tandem 
walking produced marked pain behavior.  Turning the torso as 
a unit and applying light pressure to the low back were 
productive of pain.  There was no evidence of trauma to the 
nerve roots and no paralysis, neuritis or neuralgia.  There 
was no objective abnormality on either the right or left 
side.  Range of motion of the right hip was 0 degrees 
extension, 125 degrees of flexion, 20 degrees of abduction, 
15 degrees of adduction and inward and outward rotation of 40 
degrees, with complaints of severe pain.  

It was noted that EMG/NCV studies of the right lower 
extremity revealed borderline changes in the right tibialis 
posterior only, suggestive of borderline L4 or L5 
radiculopathy.  The doctor concluded that the veteran had 
symptoms of low back and right lower extremity pain with 
borderline evidence of right L4 or L5 radiculopathy.  He 
noted that the veteran had marked pain behavior, inconsistent 
physical findings, and positive Waddell's signs, consistent 
with symptom magnification.  

X-ray films of the lumbar spine taken in October 1999 showed 
moderate to severe degenerative changes of the lumbar spine 
with a mild levolumbar scoliosis.  Degenerative end-plate 
changes with a vacuum disc formation at the L3-4, L4-5 and 
L5-S1 levels was also shown.

A VA examination of the spine was conducted in October 1999.  
The report indicated that the veteran's back problems began 
in 1980 when she was involved in a motor vehicle accident and 
that following that time she experienced increasing back 
problems which over the years had become constant.  She also 
complained of intermittent right sciatica and numbness from 
the buttock to the foot.  The veteran stated that she could 
walk about half a mile, but slowly, and could stand for 10 
minutes before she had to sit down due to back and leg pain.  
It was noted that she took Motrin, but did not take any other 
pain medication. 

On physical examination, the veteran walked slowly but had 
decreased pelvic roll due to low back pain.  Straight leg 
raising was negative at 90 degrees.  The veteran did not 
complain of numbness during the examination, but identified 
the areas in which she sometimes experienced numbness.  
Muscle strength was good.  Reflexes were 2+ at the knee and 
1+ at the ankle.  An examination of the back revealed 
tenderness.  Range of motion testing showed 74 degrees of 
flexion (with trouble arising), 5 degrees of extension 
(described as painful), lateral bending was 10 degrees to the 
right and 12 degrees to the left.  Rotation was 18 degrees in 
either direction.  

The VA examiner concluded that there was no doubt that the 
veteran's degenerative disc disease was severe as shown by 
the vacuum sign and dehydration.  The examiner opined that 
undeniably, degenerative disc disease had caused sciatica.  
He also indicated that the veteran was a candidate for 
discography and 3 level fusion.  He stated that she was 
marginally functional.  He also pointed out that she was not 
dependent on medications.  

By rating action of December 1999, the RO granted a 60 
percent evaluation for degenerative disc disease of L4-5 with 
right hip pain, effective from April 1995.  The RO stated 
that consideration of an extraschedular evaluation was also 
given.  It was noted that the issue was not referred to the 
Director, Compensation and Pension Service, as the evidence 
failed to present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment and frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.   


Analysis

Initial considerations - well groundedness of the claim/duty 
to assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992). In order 
to present a well grounded claim for an increased rating of a 
service-connected disability, the veteran need only submit 
his or her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994).  The veteran has stated that the 
symptoms of her service-connected disability of the lumbar 
spine have increased.  Accordingly, the Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, she has initially presented 
subjective complaints which, given the nature of the 
disability involved, are sufficient to make the claim 
plausible.

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
The Board finds that the statutory duty of the VA to assist 
the veteran in the development of his claim has been 
fulfilled. In particular, reports of a number of VA 
examinations, as well as hospital reports and other medical 
evidence, have been associated with the veteran's claims 
folder.  The Board is aware of no significant evidence which 
has not been obtained.  Accordingly, the Board concludes that 
VA's statutory duty to assist has been met as to this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. See 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Currently, a 60 percent evaluation is assigned for 
degenerative disc disease of L4-5 with hip pain under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  This is the highest 
schedular evaluation available under this Diagnostic Code.  

The Board has considered whether any diagnostic code other 
than 5293 may provide a basis for a schedular evaluation in 
excess of 60 percent.  Under Diagnostic Code 5285, which 
pertains to residuals of fracture of vertebra, evidence of 
cord involvement, being bedridden or required use of leg 
braces, warrants a 100 percent evaluation.  38 C.F.R. § 
4.17a, Diagnostic Code 5285.  Under Diagnostic Code 5286, 
complete bony fixation (ankylosis) of the spine, warrants a 
100 percent evaluation.  However, in this case there is no 
evidence of fractures of the vertebra (Diagnostic Code 5285) 
or of ankylosis of the spine (Diagnostic Code 5286).  Given 
these facts and based on the medical record in this case, 
described above, the Board does not believe that any other 
rating code is as appropriate as Diagnostic Code 5293.  See 
Butts v. Brown, 5 Vet. App. 532, 537-540 (1993), and Tedeschi 
v. Brown, 7 Vet. App. 411, 413-4 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, a VA General Counsel opinion held that 
Diagnostic Code 5293, used for the evaluation of 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

However, since a 60 percent evaluation has been granted for 
the veteran's service-connected low back disability, and 
since this is the maximum available schedular rating under 
Diagnostic Code 5293, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In light of the above, consideration has been given by the 
Board to the decision of the Court in Bierman v. Brown, 6 
Vet. App. 125 (1994).  Under Bierman, the provisions of 
Diagnostic Code 5293 do not expressly prohibit a separate 
neurological rating from being assigned in situations in 
which such a rating is warranted.  In Bierman, it was noted 
that manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative or overlapping) could be rated under a 
Diagnostic Code different from DC 5293 without violating the 
VA anti-pyramiding regulation, 38 C.F.R. § 4.14 (1999).

However, unlike the situation in Bierman, in which the Court 
remanded for consideration of separate ratings pursuant to 
Diagnostic Code 5293 and for paralysis of the peroneal nerve, 
there is no separate disability such as foot drop in this 
case.  The veteran's neurologic complaints associated with 
her service-connected back disability are precisely those 
described in Diagnostic Code 5293.  The currently assigned 60 
percent evaluation under Diagnostic Code 5293 includes the 
veteran's claimed lower extremity neurological complaints, 
including numbness and paresthesia.  To provide a separate 
evaluation such complaints would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  Moreover, the most recent 
evaluation, in October 1999, characterized radiculopathy as 
"borderline", which is hardly suggestive of a separately 
ratable neurological disability.

The Board finds the case of Ferraro v. Derwinski, 1 Vet. App. 
326 (1991) to be somewhat instructive in this regard.  The 
court noted that: "sciatica is used to refer to 'a syndrome 
characterized by pain radiating from the back into the 
buttock and into the lower extremity along its posterior or 
lateral aspect, and most commonly caused by prolapse of the 
intervertebral disk; the term is also used to refer to pain 
anywhere along the course of the sciatic nerve.'  [Dorland's 
Illustrated Medical Desk Dictionary (27th ed. 1988)] at 
1494."  Id. at 329-330. The court went on to state that the 
appellant had symptomatology "required to be rated at 60-
percent [under Diagnostic Code 5293]."  Id.  This assessment 
appears to be consistent with the Board's view, expressed 
above, that the veteran's symptoms, including sciatica, are 
contemplated within the 60 percent evaluation under 
Diagnostic Code 5293.

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which pertains to limitation of motion.  However, a 
precedent opinion of the General Counsel of the Secretary of 
VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  The Board is bound 
by this opinion.  38 U.S.C.A. § 7104(c) (West 1991).  Thus, 
evaluation of limitation of motion under Diagnostic Code 5292 
in addition to evaluation under Diagnostic Code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  38 
C.F.R. § 4.14.

The Board has also considered whether the veteran's right hip 
symptomatology warrants a separate evaluation.  The 
Diagnostic Codes which pertain to musculoskeletal 
disabilities of the hip and thigh are Diagnostic Codes 5250 
to 5255. Under Diagnostic Code 5250, a 90 percent rating is 
warranted for extremely unfavorable hip ankylosis with the 
foot not reaching the ground and crutches necessary.  When 
there is intermediate unfavorable ankylosis, then a 70 
percent rating is assigned.  When there is favorable 
ankylosis, in flexion at an angle between 20 and 40 degrees, 
and slight adduction or abduction, then a 60 percent rating 
is assigned.  38 C.F.R. § 4.71 (a).  In this case, however, 
because there is no evidence that the veteran's hip is 
ankylosed, Diagnostic Code 5250 is not for application.

Under Diagnostic Code 5251, when extension of the thigh is 
limited to 5 degrees, a 10 percent rating is assigned.  
Diagnostic Code 5252 provides a 10 percent rating when thigh 
flexion is limited to 45 degrees, a 20 percent rating when 
such flexion is limited to 30 degrees, and a 30 percent 
rating when flexion is limited to 20 degrees.  A 40 percent 
rating is assigned when flexion is limited to 10 degrees.

Diagnostic Code 5253 pertains to impairment of the thigh.  
Under that provision, limitation of thigh rotation, with the 
loss of the ability to toe-out more than 15 degrees, or for 
the limitation of adduction, with the loss of the ability to 
cross the legs, warrants a 10 percent evaluation.  A 20 
percent evaluation requires limitation of abduction with 
motion lost beyond 10 degrees.

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.

In this case, on VA examination in October 1999, range of 
motion testing of the right hip showed extension of 0 
degrees, flexion to 125 degrees, abduction of 20 degrees, 15 
degrees of adduction, and inward and outward rotation of 40 
degrees, with complaints of severe pain. 

Considering the range of motion studies in the record, the 
veteran's right hip symptomatology does not meet the criteria 
for a compensable rating for limitation of extension 
(Diagnostic Code 5251); limitation of flexion (Diagnostic 
Code 5252); or limitation of abduction, adduction, or 
rotation (Diagnostic Code 5253).  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5251, 5252, 5253.  Accordingly, a separate 
evaluation is not warranted for such symptomatology

In summary, the evidence of record does not provide a basis 
for the assignment of a schedular evaluation in excess of 60 
percent.


Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1999).

In a December 1999 Supplemental Statement of the Case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's low back disability.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The most recent examinations, both VA and private, conducted 
in October 1999 did not reflect that the veteran's back 
disability was productive of marked interference with 
employment.  Although one examiner noted that the veteran was 
"marginally functionally"[ sic], another, more detailed 
examination report by another physician, A.R.M. II, M.D., 
specifically referred to "inconsistent physical findings" 
and "symptom magnification".  The Board places greater 
weight on Dr. M.'s more detailed examination report than it 
does on the less thorough VA examination report of D.G., M.D.  
Further, the evidence dated from 1997 forward does not 
reflect that the veteran has been hospitalized due to back 
problems.  

The preponderance of evidence thus does not show that the 
veteran's service-connected low back disability presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  The 
evidence fails to show that her service-connected low back 
disability has produced marked interference with his 
employment.  The record also does not demonstrate that she 
has required frequent hospitalization for her low back 
disability.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an evaluation in excess of 60 
percent disability rating is not warranted for the veteran's 
service-connected low back disability. The claim is therefore 
denied.



ORDER


Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of L4-5 with right hip pain is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

